Citation Nr: 1502993	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-16 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In April 2014 the Board remanded the current issue for further evidentiary development.


FINDING OF FACT

The most probative evidence is against finding that the Veteran's current bilateral knee disability had its onset in service or is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The RO provided the appellant with pre-adjudication notice, in compliance with the VCAA, by letter dated December 2010.  He was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

VA has also fulfilled its duty to assist the Veteran.  In this case, the VA obtained service treatment records (STRs), VA treatment records, hearing testimony, and a VA examination and medical opinion.

The Veteran was also afforded a hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified as  to the event in service, symptomatology, and treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Finally, the Board notes that the actions requested in the prior remand have been undertaken.  Pertinent VA treatment records were associated with the claims file,  and the Veteran was asked to identify, and authorize VA to obtain, treatment records from any private medical providers who have treated him for a knee condition.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence,  and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

II.  Analysis

The Veteran is seeking service connection for a bilateral knee disability, which he asserts initially manifested during his period of active duty service in the Navy from 1972 to 1975, when a component of the main motor of the ship to which he was assigned fell onto his knees during a repair.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested 
during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2014); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Moreover, where a Veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's STRs for his period of active duty service from 1972 to 1975 are devoid of complaints of or treatment for any type of knee condition.  Medical examinations and medical history reports from subsequent periods of National Guard service are similarly devoid of reports of knee symptoms or conditions.

VA treatment records documenting complaints of or treatment for knee conditions  are sparse.  Although the Veteran reported joint pain in his left foot and right shoulder during VA treatment in 2008, the first medical evidence of record documenting a  knee condition is dated March 2012.  At that time, the Veteran stated he had been having episodes of knee pain "for quite a while," but denied injury.  X-ray imaging revealed mild degenerative changes in both knees.  During a psychiatric appointment in January 2014, the Veteran described chronic knee problems, stating they were painful some mornings and that the pain would improve after the knees would "pop."

During his Board hearing in January 2014, the Veteran testified that he experienced pain and swelling in both knees for several weeks during service in the 1970s, after the timing commutator of the main motor of his ship, which he estimated to weigh approximately 100 pounds, fell on them.  He stated that he had difficulty standing up and going up and down the ship's ladders during those weeks.  The Veteran indicated that a corpsman instructed him to try taking medication to treat the injury.  He stated that the swelling subsequently went down such that he was able to maneuver the ladders again without too much difficulty.  The Veteran testified that his knees did not bother him when he was in college after service, but that later in life he noticed pain when he was working for a railroad, as well as cracking and popping when      he got up in the morning, especially during cold weather.  He described using substantial amounts of over-the-counter pain medication over the years to treat the pain, and reported taking large amounts of Tylenol immediately after the in-service injury.

The Veteran was afforded a VA examination in May 2014, at which time he again described an incident in the 1970s during which part of the main motor of the Navy vessel to which he was assigned fell onto his knees.  He stated that he experienced immediate pain and swelling, and that he took aspirin but did not seek medical evaluation.  He stated that since that time he has had intermittent bilateral knee   pain that has worsened in intensity.  The VA examiner diagnosed the Veteran with degenerative arthritis in both knees based on x-ray imaging.  In October 2014, an addendum opinion was obtained.  The clinician issued a medical opinion that the Veteran's currently diagnosed degenerative arthritis was not the result of the injury he described experiencing in service in the 1970s.  The clinician noted that there was no evidence of any injury or trauma to the knees in service, and that the Veteran received numerous periodic physical examinations over the years without any mention of knee pain.  The clinician also stated that, for the Veteran's injury to be severe enough to cause his current arthritis, one would have to assume that there was an inciting injury severe or at least painful enough to require a medical office visit.  The clinician noted that there was no evidence of any complaints of knee pain within the available STRs.

After review of the record, the Board finds that service connection for a bilateral knee disability is not warranted.  While the Veteran does have a current disability, the preponderance of the probative evidence indicates that it is not related to service.

At the outset, the Board notes that the probative evidence does not reflect that arthritis was present in service or within one year following discharge from service.  Indeed, degenerative changes in the Veteran's knees were not diagnosed until 2012, and the Veteran has not alleged that he was diagnosed with arthritis at an earlier time than that reflected in the record.

Moreover, the only medical opinion of record addressing whether the current disability is related to service was provided on the October 2014 VA examination addendum, and is against the claim.  That opinion was provided following review of the claims file and the May 2014 examination of the Veteran.  Further, the opinion contained an adequate rationale for the conclusions reached.  Accordingly, it is probative and persuasive.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

While the Veteran believes his current bilateral knee disability is related to an in-service injury, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, knee disabilities can have many causes, and determining the etiology of such requires medical testing and expertise.  Accordingly, the Veteran's opinion as to the diagnosis and etiology of his current disability is not competent medical evidence.  The Board finds the October 2014 VA medical opinion to be of significantly greater probative value on this question than the Veteran's lay assertions.  There is no medical opinion of record to the contrary.

The Board acknowledges that the Veteran has asserted that he incurred a knee injury during service that caused pain and swelling of such severity that it limited his ability to stand up and climb the ladders on his ship for several weeks, but for which he did not seek treatment.  Alternatively, he stated he briefly spoke to a corpsman about the injury and was simply instructed to self-medicate.  In addition to being inconsistent, the foregoing accounts of his knee injury are called into question by the Veteran's documented pattern of frequently seeking and receiving medical treatment for various other medical conditions throughout his period of active duty service, including a finger cyst, a sore throat, respiratory complaints, stomach pain, and urogenital symptoms.  

Moreover, the Veteran's current contention of suffering from knee pain that began in service and has continued since is inconsistent with the medical findings at the time of his discharge from active duty service, as well as with the subsequent medical history reports he completed in connection with National Guard duty, which document other health complaints, but never knee pain.  Indeed, as previously noted, the first medical evidence of record that addresses a complaint   of knee pain is dated March 2012.  Based on the foregoing, the Board finds the Veteran's accounts of the onset and subsequent symptoms of his current knee condition less persuasive than the objective medical evidence of record and his medical history reports.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board         can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence). 

In summary, arthritis of the knees was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the Veteran's current bilateral knee disability is causally related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for a bilateral knee disability is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for a bilateral knee disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


